DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-8 and 10, there is no cited art that discloses, a control circuit, a bottom control signal, a capacitor, a top control signal, a booster and a converted top control signal connected and operative as recited in claim 1 and “wherein the capacitor is configured to be sequentially connected to voltage levels through switches, based on the bottom control signal and the converted top control signal, and 
wherein a variation in a voltage of the capacitor in a charged state or the capacitor in a discharged state is determined based on a ratio of an input voltage and N voltage levels” (Examiner’s emphasis).
There is no cited art that discloses such a sequential connecting of voltage levels to the capacitor as well as the variation of the voltage of the capacitor in the charged/discharged state being determined based on “a ratio of an input voltage and N voltage levels”.  There is no such cited art that discloses the variation in the voltage of the capacitor being set according to the above ratio (i.e., each variation has the same ratio of an input voltage and N voltage levels).  For example Tandri et al. (USPN 2014/0340158) fails to disclose that each variation of the capacitor voltage has the same ratio between the input voltage and N voltage levels.

There’s no cited art that discloses the first capacitor and second capacitor in addition to the capacitor that are connected as claimed during the charging and discharging phases based on the bottom control signal and the converted top control signal of the capacitor.
With respect to claim 19, there is no cited art that discloses a clock divider, a frequency controller, one cell, a capacitor and switches for softly charging/discharging the capacitor as recited in claim 19 and further operative such that “a variation in voltage of the capacitor in a charged state or the capacitor in the discharged state is determined based on a ratio of an input voltage and N voltage levels”.
No cited art discloses all of the above circuit elements connected and operative as recited and wherein the variation in the voltage of the capacitor is based on a ratio of an input voltage and N voltage levels.  No cited discloses each variation having the same ratio.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849